Citation Nr: 0716854	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  02-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of exposure 
to ionizing radiation, to include skin cancer and claimed 
leukemia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active naval service from May 1945 to August 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2001 by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

On a VA Form 9, Appeal to the Board of Veteran's Appeals, 
received in July 2002, the appellant requested a hearing 
before a Veterans Law Judge of the Board.  However, in a 
statement received in February 2007, he withdrew his request 
for a hearing.  

In March 2007, the RO notified the veteran that his appeal 
was being certified of the Board.  The veteran had been 
scheduled for a personal hearing in February 2007 before a 
Member of the Board at the RO, but reported that he would not 
be able to attend because of transportation problems.  The 
veteran's representative submitted copies of some of the 
veteran's post-service VA medical records.  The veteran also 
submitted a signed waiver of consideration of that evidence 
by the RO as required under 38 C.F.R. § 20.1304(b) (2006).  
The Board will, therefore, proceed to decide the appeal.  


FINDINGS OF FACT

1.  The appellant does not have the radiogenic disease of 
skin cancer or any other radiogenic disease, to include 
leukemia.  

2.  In service the appellant did not participate in the 
occupation by American military forces of the Japanese cities 
of Hiroshima and Nagasaki or in any other activity with a 
risk of exposure to ionizing radiation.

3.  In service the appellant had no exposure to ionizing 
radiation.  


CONCLUSION OF LAW

Residuals of exposure to ionizing radiation, to include skin 
cancer and claimed leukemia, were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 501, 1110, 1112, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§3.303, 3.309, 3.311 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in January 2003 
and March 2006.  The appellant was essentially asked by VA to 
submit any pertinent evidence in his possession, and he was 
specifically informed by VA of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the claim on 
appeal has been obtained.  The record before the Board 
contains the appellant's service medical records, post-
service medical treatment records of the appellant, and a 
report to VA by the Defense Threat Reduction Agency (DTRA) of 
the Department of Defense (DOD).  Neither the appellant nor 
his representative has identified any existing pertinent 
evidence not of record in the case which could be obtained to 
substantiate the claim, and the Board is not aware of any 
such evidence.  As will be discussed within, there is 
sufficient competent medical evidence of record to decide 
this claim without further medical examination and without 
obtaining a medical opinion.  The Board is, therefore, 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that VA readjudicated the veteran's 
claim following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision on the merits of the claims would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The appellant has alleged that, after the surrender of the 
Imperial Japanese Government to Allied Forces in August 1945, 
he and other sailors, with permission of their commanding 
officer, departed the naval vessel to which he was assigned, 
LST [landing ship tank] 951 and visited both the Japanese 
city of Hiroshima and the city of Nagasaki; not on official 
duty but, in effect, as tourists.  

The appellant's post-service VA medical treatment records 
show that a skin lesion on his right pinna found in April 
1997 was determined to be squamous cell carcinoma.  

In May 1998, at a VA surgical dermatology clinic it was noted 
that the appellant was status post C&D of squamous cell 
carcinoma and that there had been no recurrence of skin 
cancer.  

At a hearing in November 2003 before a Decision Review 
Officer of the RO, the appellant's representative indicated 
on the record that the appellant's claim is for service 
connection for skin cancer and for leukemia as residuals of 
exposure to ionizing radiation and the appellant testified 
that he had received medical treatment for leukemia at a VA 
medical facility.  See transcript of hearing at page 3.  
However, the appellant's VA medical treatment records in his 
claims file fail to show a diagnosis of leukemia or any 
treatment for leukemia, and the appellant and his 
representative have not stated to VA with any specificity the 
time and place of such alleged VA treatment of the appellant 
for the disease leukemia.  
  
Service connection for a disease based on radiation exposure 
may be established in one of three different ways. 

First, many types of cancer are presumptively service-
connected under the provisions of 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  However, skin cancer is not one of the 
types of cancer so listed.  Leukemia, other than chronic 
lymphocytic leukemia (CLL), is.  

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service-connected provided that 
certain conditions specified in that regulation are met.  
Skin cancer and all forms of leukemia, except CLL, are such 
diseases.  38 C.F.R. § 3.311(b)(iii)(2)(vii).     

Third, direct service connection can be established by 
showing that the disease was incurred during or aggravated by 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
See also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); 
Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  

The appellant is not entitled to a grant of service 
connection for skin cancer or for any other disability by the 
first way to establish such a grant of service connection in 
that there is no competent medical evidence of record of a 
diagnosis of a type of cancer listed in 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).

He is likewise not entitled to a grant of service connection 
for skin cancer or for any other disability by the third way 
to establish such a grant of service connection in that there 
is no competent medical evidence of record finding that the 
onset of skin cancer was during his period of active service 
or that current skin cancer is etiologically related to an 
event in or a manifestation during his active naval service.  
See Combee, Ramey, Hardin, supra.

Under the provisions of 38 C.F.R. § 3.311, a determination 
shall not be made that a veteran has a radiogenic disease 
resulting from ionizing radiation unless three requirements 
have been met: (1) Such veteran was exposed to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 to July 
1946, the atmospheric testing of nuclear weapons, or by other 
claimed in-service activities; (2) Such veteran subsequently 
developed a radiogenic disease; and (3) and, in the case of 
skin cancer, such radiogenic disease first became manifest 
five or more years after exposure or, in the case of 
leukemia, such radiogenic disease first became manifest at 
any time after exposure in service to ionizing radiation.  
See 38 C.F.R. § 3.311(b)(4), (5).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Having carefully reviewed the veteran's contentions, 
in light of the law and evidence of record, the Board accords 
no credibility of his accounts of having been exposed to 
radiation.  

In February 2004, the RO informed the Defense Threat 
Reduction Agency (DTRA) of the relevant facts concerning the 
veteran's alleged exposure to ionizing radiation.  DTRA 
researched the veteran's duty assignments during the time 
periods in question, and in April 2004 provided documentation 
to support its finding that the veteran was not exposed to 
ionizing radiation in service.  38 C.F.R. § 3.311.  
Specifically, it was determined that the veteran's service 
record confirmed he served aboard USS LST 951 from August 23, 
1945, to July 17, 1946.  The ship's deck log indicates the 
ship was anchored at Yokohama, Japan, from September 19-26, 
1945, and October 30 to November 6, 1945.  The ship visited 
Otaru Ko, Hokkaido, Japan, from October 19-26, 1945.  The 
ship departed Japan on November 6, 1945, and did not return.  
Yokohama is approximately 400 miles from Hiroshima and 550 
miles from Nagasaki.  Otaru is approximately 850 miles from 
Hiroshima and 1000 miles from Nagasaki.  As such, DTRA was 
unable to confirm the veteran's presence with the American 
occupation forces in Hiroshima or Nagasaki, Japan.  A 
scientific radiation dose assessment for American troops 
occupying cities in Japan outside Hiroshima and Nagasaki 
indicates that the veteran, because of his location at 
Yokohama and Otaru Ko, had no potential for exposure from the 
strategic bombing of Hiroshima and Nagasaki.  

The veteran's service medical records are devoid of evidence 
confirming exposure to ionizing radiation.  The Board has 
considered the assertions of the veteran; however, the Board 
must accept the evidence from the DTRA as opposed to that of 
the veteran.  The ship's deck logs disclosed no operations in 
the vicinity of Nagasaki or Hiroshima.  The official 
information from the DTRA calls into question the veteran's 
recollection that he left the ship to which he was assigned 
to visit Hiroshima and Nagasaki essentially as a tourist.  
The official records indicate all movements of the veteran's 
ship, as well as other significant circumstances occurring 
during the cruise.  In this respect, given the reported 
locations of the ship and the distance from the ship and 
Hiroshima and Nagasaki, the veteran's recollection of being 
allowed to leave the ship to visit the two cities is accorded 
no credibility.  

The deck logs of the veteran's assigned vessel were 
contemporaneously generated with the events reported, and 
clearly document movement of the ship as well as its 
operations.  In this respect, the deck logs are akin to such 
official records that generally are entitled to high 
probative value in the law.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

The appellant and his representative have not submitted any 
probative evidence contrary to the finding by the DTRA that 
he had no exposure to ionizing radiation in service in Japan 
in October/November 1945, such as a dose estimate from a 
private source.  They have not alleged that during his active 
naval service he had any exposure to ionizing radiation from 
the atmospheric testing of nuclear weapons or from some other 
in-service activity other than his claimed presence inside 
the Japanese cities of Hiroshima and Nagasaki.    

The requirement in law for entitlement to service connection 
for a radiogenic disease such as skin cancer of having had 
in-service exposure to ionization has not been met in this 
case, and on that basis the claim for service connection for 
residuals of exposure to ionizing radiation, to include skin 
cancer and claimed leukemia, must be denied.  See 38 U.S.C.A. 
§ 501(a); 38 C.F.R. § 3.311(b)(iii)(2)(vii).  

The Board notes that, in any event, the appellant has no 
entitlement to service connection for leukemia as a residual 
of exposure to ionizing radiation because there is no 
competent and credible evidence of record showing a current 
diagnosis of the disease of leukemia or such a diagnosis any 
time during the appeal period in this case.  See Rabideau, 
supra.    

VA need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  The evidence does not 
show any exposure to ionizing radiation, any current 
diagnosis of leukemia or that skin cancer was incurred in or 
is otherwise related to service.  

As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005). 
 

ORDER

Entitlement to service connection for residuals of exposure 
to ionizing radiation, to include skin cancer and claimed 
leukemia, is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


